Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,283,498 in view of Ruan et al (US 2004/0246922).
	Regarding claims 1 and 8, the reference discloses a communication and a communication method as stated in claims 1 and 8. The apparatus discloses the wherein clause that calculates an address value. This calculation will take place in at least a means that can be labeled as control circuitry. The transmitter transmits a frame. The reference recites a circuit for generating a frame including a scrambler initialization field and an address field. This generation circuit will send the frame to a component where it will be received. The reference does not state matching the calculated address field to a value of the address field. 
Ruan discloses a communication system shown in figure 2 comprising a communication apparatus 271. Station 271 carries out the process of matching BSSIDs as stated in paragraph 0074. Matching SSIDs and BSSIDs can include byte for byte comparisons to determine if a requested SSID or BSSID matches an SSID or BSSID advertised by an access point. As disclosed by Ruan, the access point selection module can compare an SSID requested by station 271 to an SSID advertised by access point 207 (e.g., stored in AP configuration parameter field 297). This allows for correct and verified access points to be utilized, and for proper communication to take place. It would have been obvious for one of ordinary skill in the art before the effective date of the invention to utilize the method of properly matching BSSIDs as taught by Ruan into the communication apparatus and method of the reference for the reasons stated above.
	Regarding claims 2-8 and 10-16, the dependent claims correspond with claims 2-8 and 10-16 of the reference.

3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15 of U.S. Patent No. 10,998,951.
Regarding claims 1 and 9, the reference discloses the communication apparatus and method comprising the receiver, control circuitry and the transmitter in claims 1 and 9. The receiver receives the short scrambled BSSID field. This is the address field. The control circuitry recites a BSSID. This is the MAC address. The apparatus and method recites matching the calculated value of the short scrambled BSSID matching the value of the short scrambled BSSID subfield. This corresponds to the calculated address field matching a value of the address field. 
	Claims 2-7 and 10-15 correspond to claims 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14 and 15 of the reference.

4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-15 of U.S. Patent No. 10,659,120 in view of over Lou et al (US 2019/0068271) further in view of Ruan et al (US 2004/0246922).
	Regarding claims 1 and 9, the reference discloses a transmitter for generating a frame and transmitting that frame. Claims 1 and 9 of the reference recite, wherein the Header includes a Scrambler Initialization field, wherein in a case of a Transmission Sector Sweep by an Initiator, the Short SSW Payload field includes a Short Scrambled Basic Service Set ID (Short Scrambled BSSID) subfield, in which a Short Scrambled BSSID is set, wherein the Short Scrambled BSSID is generated by the Initiator by dividing a plurality of bits that form a BSSID into a plurality of words, scrambling each of the plurality of words by using a value of the Scrambler Initialization field as a seed, applying Cyclic Redundancy Check (CRC) encoding to a consecutive concatenation of the plurality of scrambled words, and taking upper bits of a bit sequence generated by the CRC encoding. The reference discloses the communication apparatus and method comprising the receiver, control circuitry and the transmitter in claims 1 and 9. The receiver receives the short scrambled BSSID field. This is the address field. The control circuitry recites a BSSID. This is the MAC address. The apparatus discloses the wherein clause that calculates an address value. This calculation will take place in at least a means that can be labeled as control circuitry. The transmitter transmits a frame. The reference recites a circuit for generating a frame including a scrambler initialization field and an address field. This generation circuit will send the frame to a component where it will be received. The reference does not state matching the calculated address field to a value of the address field. 
Ruan discloses a communication system shown in figure 2 comprising a communication apparatus 271. Station 271 carries out the process of matching BSSIDs as stated in paragraph 0074. Matching SSIDs and BSSIDs can include byte for byte comparisons to determine if a requested SSID or BSSID matches an SSID or BSSID advertised by an access point. As disclosed by Ruan, the access point selection module can compare an SSID requested by station 271 to an SSID advertised by access point 207 (e.g., stored in AP configuration parameter field 297). This allows for correct and verified access points to be utilized, and for proper communication to take place. It would have been obvious for one of ordinary skill in the art before the effective date of the invention to utilize the method of properly matching BSSIDs as taught by Ruan into the communication apparatus and method of the reference for the reasons stated above.
	Regarding claims 2-7 and 10-15, the dependent claims correspond with claims 2-8 and 10-16 of the reference.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/9/2022